Citation Nr: 1011327	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-25 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1968, including a tour in Vietnam.  He also served in the Air 
National Guard from February 1991 to July 1991, primarily 
serving in England.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
PTSD.  Jurisdiction of this matter was subsequently returned 
to the RO in  Providence, Rhode Island.

When this case was before the Board in October 2007, it was 
remanded for further development.  It is now before the Board 
for further appellate action.


FINDINGS OF FACT

The Veteran has PTSD as a result of in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board has found the evidence currently of record is 
sufficient to establish the  
Veteran's entitlement to service connection for his claimed 
PTSD.  Therefore, no further development of the record is 
required with respect to this matter decided herein.  

II.  Legal Criteria

Service connection will be granted for disability resulting 
from injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.   38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

The Veteran contends he incurred PTSD during active duty as a 
result of incoming fire and rockets into the base and being 
in the Tet Offensive in 1968.

The medical evidence of record establishes that the Veteran 
has been diagnosed as having PTSD.  Vet Center records note 
an Axis I diagnosis of PTSD in December 2005 and April 2006.  
The Veteran also received inpatient treatment for PTSD from 
September to November of 2006.  The VA discharge summary of 
this treatment notes an Axis I diagnosis for PTSD due to war 
exposure.  

The Board acknowledges that the September 2009 examiner found 
that the Veteran had no psychiatric disability.  The Board 
finds that little probative weight can be placed on this 
examination as the examiner incorrectly evaluated the Veteran 
for the period from February 1991 to July 1991 and concluded 
that the Veteran experienced no traumatic events during that 
time.  The Veteran has always claimed that his PTSD is due to 
his war experience in Vietnam and not to his service in 1991.  

The medical evidence also establishes a link between the 
Veteran's symptoms and his in-service stressors.  A December 
2005 Vet Center record notes the Veteran's reports of 
incoming fire and rockets to the base as well as his 
involvement in the Tet Offensive in 1968.  The Vet Center 
counselor noted that the Veteran had flashbacks, nightmares, 
and feelings of detachment due to this trauma.  A diagnosis 
of PTSD was assigned.  An August 2006 letter from the Vet 
Center to the VA notes that the Veteran's PTSD diagnosis is 
related to his time in Vietnam.  

Furthermore, the records shows that the Veteran's reported 
stressor of being attacked by enemy rocket fire and mortar 
fire has been verified by Joint Services Records Research 
Center (JSRRC) in a March 2009 report.   

As the evidence shows a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred, service connection 
is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


